Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 02/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration of 
U. S. Patent No. 10,338,769 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
[AltContent: ]This Office action is in response to Applicant’s communication filed 02/16/2021 in response to the Office action dated 12/15/2021. Claims 1, 10 and 14-19 have been amended. No claim has been canceled. No new claim has been added. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10 and 19) “… receiving an indication of a selected data, point of a current visualization, the current visualization comprising a graphical representation of 
determining a context of the selected data point based on the corresponding dimension of the data point,
generating a plurality of explanation candidates based on the context, each one of the plurality of explanation candidates having a different dimension context that is within the context, of the selected data point, and a corresponding value for the dimension context;
selecting at least one of the explanation candidates based on a difference between the corresponding value for each one of the selected at least one of the explanation candidates and an average value of the values of the plurality of explanation candidates being greater than a difference between the corresponding values of non-selected ones of the plurality of explanation candidates and the average value of the values of the plurality of explanation candidates; and
causing a corresponding selectable explanation for each one of the selected at least one explanation candidate to be displayed to a user in a graphical user interface of a client device concurrently with the current visualization, the corresponding selectable explanation for each one of the selected at least one explanation candidate comprising the corresponding value of the corresponding one of the selected at least one explanation candidate.”

As dependent claims 2-9, 11-18 and 20 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155.  The examiner can normally be reached on Monday - Friday, 9:00am - 6:00 Eastern Time..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153